Montgomery, J.
(dissenting). The testimony tends to show that, while plaintiff had previous knowledge of the fact that the walk in question was in bad repair, as he approached the bad strip of walk he was overtaken by two boys. He continued on his way conversing with them, and when he had passed onto the walk in front of the Kennedy property (the defective walk), 8 to 10 feet, one of the boys stepped on the end of a plank, the other end of which flew up and -tripped plaintiff. The plaintiff testifies in substance that the unsafe condition of the sidewalk did not enter his mind at the time. It is not negligence, as a matter of law, for a pedestrian to make use of a walk he may know to be out of repair. Harris v. Township of Clinton, 64 Mich. 447. If, however, he proceeds upon the way, and suffers an avoidable injury from a defect known to him and present in his mind at the time all would agree that his contributory negligence should bar recovery. Grandorf v. Railway Co., 113 Mich. 496. Where, however, the defective condition of *180the walk is not in the mind of the traveler at the time, and his attention is reasonably attracted elsewhere, it is not held contributory negligence, as matter of law. Dundas v. City of Lansing, 75 Mich. 499 (5 L. R. A. 143); Urtel v. City of Flint, 122 Mich. 65; Herring v. City of St. Joseph, 137 Mich. 480; George v. City of Haverhill, 110 Mass. 506; Crites v. City of New Richmond, 98 Wis. 55. The Crites Case has been twice cited by this court with approval, viz.: Urtel v. City of Flint, and Herring v. City of St. Joseph. In the Crites Case the excuse for failure to attend to a known danger was the fact that the plaintiff’s attention was diverted by a passing friend. In the present case the plaintiff’s attention was engrossed by his conversation with companions. No distinction in principle can be noted. We think the question of plaintiff’s contributory negligence one for the jury. Upon the other question we agree with the main opinion.
Carpenter, C. J., and Moore, J., concurred with Montgomery, J.